MEMORANDUM OF DECISION
The defendant, Ethyl McCarty, appeals from her conviction of obstructing govern*1066ment administration (17-A M.R.S.A. § 751), after a jury trial in Superior Court, Penob-scot County. The record in this ease indicates that the defendant attempted to forcibly prevent the arrest of her daughter by a police officer. On appeal, the defendant challenges as an incorrect statement of the law, the presiding judge’s instruction on the law governing the defendant’s asserted right to resist an arrest with force. The judge instructed the jury that the defendant’s subjective belief that the arrest was illegal was immaterial to the defendant’s justification for using force against the arresting officer. This case is controlled by State v. Austin, Me., 381 A.2d 652 (1978) and State v. Judkins, Me., 440 A.2d 355 (1982). We find no error in the judge’s instructions.
The entry is:
Judgment affirmed.
All concurring.